EXHIBIT 10.13


FIFTH AMENDMENT TO ASSET PURCHASE AGREEMENTS
THIS FIFTH AMENDMENT TO ASSET PURCHASE AGREEMENTS (this “Amendment”) is entered
into as of November 11, 2016 by and among HANNIE DEVELOPMENT, INC., a Louisiana
business corporation (“Rosewood Seller”), CEDAR CREST, LLC, a Louisiana limited
liability company (“Cedar Crest Seller”, and collectively with Rosewood Seller,
“Seller”) and SENIORS INVESTMENTS II, LLC a Delaware limited liability company
(“Buyer”).
WHEREAS, Rosewood Seller and Buyer previously entered into that certain Asset
Purchase Agreement (the “Original Rosewood Agreement”, and as amended from time
to time, the “Rosewood Agreement”) dated as of March 31, 2016 with respect to
certain premises commonly known as “Rosewood Retirement & Assisted Living”
located in the City of Lafayette, Louisiana, more particularly described on
Schedule 3.1(a) to the Rosewood Agreement (the “Rosewood Property”).
WHEREAS, Cedar Crest Seller and Buyer previously entered into that certain Asset
Purchase Agreement (the “Original Cedar Agreement”, and as amended from time to
time, the “Cedar Agreement”, and collectively with the Rosewood Agreement, the
“Agreements”) dated as of March 31, 2016 with respect to certain premises
commonly known as “Cedar Crest Personal Memory Living” located in the City of
Lafayette, Louisiana, more particularly described on Schedule 3.1(a) to the
Cedar Agreement.
WHEREAS, pursuant to those certain Second Amendments to Asset Purchase
Agreements (the “Second Amendments”), each dated as of June 24, 2016, by and
between each applicable Seller and Buyer, the parties agreed that Seven Thousand
Five Hundred Dollars ($7,500) of each Deposit (the “First Non-Refundable
Portions”) was deemed non-refundable to Buyer from and after June 24, 2016,
subject to certain limitations more particularly described in the Second
Amendments.
WHEREAS, pursuant to those certain Third Amendments to Asset Purchase Agreements
(the “Third Amendments”), each dated as of August 4, 2016, by and between each
applicable Seller and Buyer, the parties agreed (i) to release to Seller the
First Non-Refundable Portions and (ii) the amount of Seventeen Thousand Five
Hundred Dollars ($17,500) (the “Second Non-Refundable Portion”), which amount
constituted the remainder of each Deposit funded by Buyer as of August 4, 2016,
would be deemed non-refundable to Buyer from and after August 4, 2016, except in
the event of a Seller breach or default under the Agreements or a failure to
occur of any of Buyer’s Closing Conditions.
WHEREAS, that certain Phase I Environmental Site Assessment Report dated October
31, 2016, Project No. 16-173262.1, prepared by Partner Engineering and Science,
Inc. with respect to the Rosewood Property reports certain potential mold growth
under the return air plenum in Unit 615, and certain bathroom sinks.
WHEREAS, the parties desire to make certain modifications to the Agreements as
are more particularly described herein.


1

--------------------------------------------------------------------------------




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
1.    Defined Terms. All capitalized terms used and not defined herein shall
have the meanings given to them in the applicable Agreement.
2.    Rosewood Agreement.
A.    Due Diligence. Without limiting or otherwise altering any rights of the
parties under the Rosewood Agreement, Buyer hereby waives its right to terminate
the Rosewood Agreement pursuant to Section 12.1 thereof, provided that
notwithstanding the expiration of the Study Period or anything to the contrary
contained in the Original Rosewood Agreement, Buyer shall have the right to
terminate the Rosewood Agreement and have the applicable Deposit (other than the
First Non-Refundable Portion) returned until such time as the Mold Remediation
Condition (as defined herein) has been satisfied.
B.    Remediation of Mold Issue. A new Section 13.1(s) is hereby added to the
Rosewood Agreement which reads in its entirety as follows (and the effect of
which is to add the following as an additional “Buyer’s Closing Condition” as
defined in the Rosewood Agreement:
“Buyer shall have confirmed, in its sole discretion, satisfactory remediation of
certain potential mold growth under the return air plenum in Unit 615, and
certain bathroom sinks (the “Mold Issue”) disclosed by that certain Phase I
Environmental Site Assessment Report dated October 31, 2016, Project No.
16-173262.1, prepared by Partner Engineering and Science, Inc. (the “Initial
Mold Remediation Condition”). In furtherance thereof, Buyer shall promptly send
a consultant (“Buyer’s Environmental Consultant”) to the Property to investigate
the scope of required remediation with respect to the Mold Issue. The results of
this additional investigation by Buyer’s Environmental Consultant (the
“Subsequent Mold Remediation Condition” and together with the Initial Mold
Remediation Condition, the “Mold Remediation Condition”) shall be provided to
Seller, and Seller shall thereafter take such remediation actions as are
recommended by Buyer’s Environmental Consultant. Upon the completion of such
remediation actions, Buyer and Buyer’s Environmental Consultant shall re-inspect
the applicable portions of the Property to confirm that the remediation of the
Mold Issue has been completed to Buyer’s satisfaction. Upon Buyer’s confirmation
of satisfaction of the Mold Remediation Condition, Buyer shall provide written
notice of the same to Seller (the “Mold Remediation Approval Notice”).”
C.    Closing Date. Closing shall occur on the later of (i) ten (10) days after
Seller’s receipt from Buyer of the Mold Remediation Approval Notice or (ii)
November 30, 2016. On or after February 1, 2017, if the Closing has not occurred
and the Mold Remediation Condition has not yet been satisfied or otherwise
waived by Buyer, then Buyer shall have the right, exercisable by written notice
to Rosewood Seller and the Escrow Agent, to terminate the Rosewood Agreement for
a failure of the Mold Remediation Condition. Upon issuance by Buyer of such
notice, the Escrow Agent shall automatically return to the Buyer the Deposit


2

--------------------------------------------------------------------------------




(other than the applicable First Non-Refundable Portion and Second
Non-Refundable Portion). Notwithstanding anything in the Rosewood Agreement to
the contrary, in the event Buyer terminates the Rosewood Agreement for a failure
of the Mold Remediation Condition, the Second Non-Refundable Portion shall be
deemed non-refundable to Buyer; provided, however, for the avoidance of doubt,
the Second Non-Refundable Portion shall remain refundable to Buyer in the event
of a failure to occur of any other Buyer Closing Condition or a Seller breach or
default under the Rosewood Agreement.
3.    Cedar Crest Agreement.
A.    Due Diligence. Without limiting or otherwise altering any rights of the
parties under the Cedar Agreement, Buyer hereby waives its right to terminate
the Cedar Crest Agreement pursuant to Section 12.1 thereof, provided that
notwithstanding the expiration of the Study Period or anything to the contrary
contained in the Original Cedar Agreement, Buyer shall have the right to
terminate the Cedar Agreement and have the applicable Deposit (other than the
First Non-Refundable Portion) returned until such time as the Rosewood Mold
Remediation Condition (as defined herein) has been satisfied.
B.    Remediation of Mold Issue. A new Section 13.1(s) is hereby added to the
Cedar Agreement which reads in its entirety as follows (and the effect of which
is to add the following as an additional “Buyer’s Closing Condition” as defined
in the Cedar Agreement:
“Buyer shall have issued to Rosewood Seller, Buyer’s Mold Remediation Approval
Notice (as defined in the Rosewood Agreement) (the “Rosewood Mold Remediation
Condition”).”
C.    Closing Date. Closing shall occur on the later of (i) ten (10) days after
Rosewood Seller’s receipt from Buyer of the Mold Remediation Approval Notice or
(ii) November 30, 2016. On or after February 1, 2017, if the Closing has not
occurred and the Rosewood Mold Remediation Condition has not yet been satisfied
or otherwise waived by Buyer, then Buyer shall have the right, exercisable by
written notice to Cedar Seller and the Escrow Agent, to terminate the Cedar
Agreement for a failure of the Rosewood Mold Remediation Condition. Upon
issuance by Buyer of such notice, the Escrow Agent shall automatically return to
the Buyer the Deposit (other than the applicable First Non-Refundable Portion
and Second Non-Refundable Portion). Notwithstanding anything in the Cedar
Agreement to the contrary, in the event Buyer terminates the Cedar Agreement for
a failure of the Rosewood Mold Remediation Condition, the Second Non-Refundable
Portion shall be deemed non-refundable to Buyer; provided, however, for the
avoidance of doubt, the Second Non-Refundable Portion shall remain refundable to
Buyer in the event of a failure to occur of any other Buyer Closing Condition or
a Seller breach or default under the Cedar Agreement.
4.    Except as expressly modified hereby, the Agreements are hereby ratified
and shall remain in full force and effect, enforceable in accordance with its
terms.”
5.    This Amendment may be executed in multiple counterparts, which taken
together shall constitute one and the same instrument, and executed counterparts
may be delivered via facsimile or e-mail, the parties agreeing to be bound by
such delivery.


3

--------------------------------------------------------------------------------




6.    In the event of any inconsistency between this Amendment and the
Agreements, the terms of this Amendment shall govern.


4

--------------------------------------------------------------------------------





This Amendment has been executed as of the date and year first above written.




BUYER:
Seniors Investments II, LLC
a Delaware limited liability company
 
 
By:
/s/ Carl Mittendorff
Name:
Carl Mittendorff
Title:
Sole Member





ROSEWOOD SELLER:
Hannie Development, Inc.
a Louisiana business corporation
 
 
By:
/s/ Maurice Hannie
Name:
Maurice Hannie
Title:
President





CEDAR SELLER:
Cedar Crest, LLC
a Louisiana limited liability company
 
 
By:
/s/ Maurice Hannie
Name:
Maurice Hannie
Title:
Managing Member



S-1